Appeals (1) from an order of the *613Supreme Court (Relihan, Jr., J.), entered September 1, 1993 in Tompkins County, which granted plaintiff’s motion for an order of reference, and (2) from the judgment entered thereon.
In this mortgage foreclosure action, defendant contends that his answer to the verified complaint was timely served and that, therefore, Supreme Court erred in granting plaintiff a default judgment. However, inasmuch as defendant failed to produce a copy of the answer in opposition to plaintiffs motion, we find that Supreme Court properly concluded that defendant was in default. We similarly reject defendant’s claim that plaintiff failed to provide him with adequate notice of its motion. Plaintiff complied with the time requirements applicable to default applications. Moreover, defendant received the motion papers within sufficient time to prepare a response and appeared in court to oppose the motion on the return date. Consequently, we find no reason to disturb the order and judgment of Supreme Court.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the order and judgment are affirmed, with costs.